BROWNING, J.
Appellant was convicted of burglary of a dwelling that was unoccupied, and sentenced as a Prison Releasee Reoffender. The Florida Supreme Court has recently held the Prison Releasee Reoffender Act is not applicable to convictions of burglary of an unoccupied dwelling. See State v. Huggins, 802 So.2d 276 (Fla.2001). Accordingly, we reverse Appellant’s sentence as a Prison Releasee Reoffender, and remand for resentencing in accordance with Huggins.
REVERSED and REMANDED.
KAHN and LEWIS, JJ., CONCUR.